UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


NEWPORT NEWS SHIPBUILDING AND         
DRY DOCK COMPANY,
                        Petitioner,
                 v.
ERNEST WILLIAMS; DIRECTOR,                    No. 01-2072
OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,
                      Respondents.
                                      
               On Petition for Review of an Order
                 of the Benefits Review Board.
                            (01-0629)

                      Argued: May 9, 2002

                      Decided: July 11, 2002

     Before WILKINSON, Chief Judge, and WILLIAMS and
                   KING, Circuit Judges.



Petition for review denied by unpublished per curiam opinion. Judge
Williams wrote a dissenting opinion.


                           COUNSEL

ARGUED: Jonathan Henry Walker, MASON, COWARDIN &
MASON, P.C., Newport News, Virginia, for Petitioner. Robert Elliott
Walsh, RUTTER, WALSH, MILLS & RUTTER, L.L.P., Norfolk,
Virginia, for Respondents.
2             NEWPORT NEWS SHIPBUILDING v. WILLIAMS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Petitioner Newport News Shipbuilding & Dry Dock Company
seeks our review of the decision rendered in favor of Respondent
Ernest Williams in October 2000 by the Benefits Review Board
("BRB"). Williams v. Newport News Shipbldg. & Dry Dock Co.,
Decision and Order, 00-0249 (Oct. 31, 2000). Williams, a Newport
News employee, sought workers’ compensation benefits for three
days of lost time (disability) in August 1997. Newport News has con-
tested Williams’s claim for benefits, maintaining that it was filed in
an untimely manner. The BRB ruled otherwise and, as explained
herein, we agree.

                                  I.

                                 A.

   On July 12, 1993, while working as a hook man for Newport
News, Williams injured his back when he was jerked off the ground
by a magnetized plate. He immediately reported his injury to his
supervisor, and he then sought treatment at the Newport News Medi-
cal Clinic. The Clinic referred Williams to Dr. Jeffery Persons, an
orthopedist, for treatment of his back injury. Dr. Persons directed
Williams not to work from July 28, 1993, through September 26,
1993, and Newport News paid him temporary total disability benefits
during this period. On September 27, 1993, Williams returned to his
regular duties at Newport News. He then worked continuously at
Newport News, without any work restrictions and without any further
lost time stemming from his back injury.

  During the period from September 1993 to August 1997, Williams
remained under the care of Dr. Persons, receiving treatment for his
back injury. Dr. Persons’s medical notes reflect that he made a diag-
                NEWPORT NEWS SHIPBUILDING v. WILLIAMS                      3
nosis of degenerative disc disease in September 1993, and those notes
indicate that Williams periodically had acute pain flare-ups related to
his back condition. Furthermore, Dr. Persons’s July 22, 1996, notes
indicate that he evaluated Williams’s condition as "variable but will
probably get progressively worse over the y[ea]rs." And as of that
date, according to Dr. Persons, Williams’s condition "does not war-
rant any surgical intervention at this time."

   In late July 1997, Williams’s back pain worsened. After consulting
with Dr. Persons, Williams was referred to a Dr. Kerner, who evalu-
ated Williams’s condition and discussed treatment options with him.
Dr. Kerner promptly arranged for Williams to undergo a nerve block
procedure, which required the insertion of a needle into Williams’s
back. Williams underwent this procedure on August 5, 1997, and,
after missing three days of work, he returned to his regular duties at
Newport News, again without any work restrictions, on August 8,
1997.

                                     B.

   On August 27, 1997, less than three weeks later, Williams filed his
claim for workers’ compensation benefits under the Longshore and
Harbor Workers’ Compensation Act § 1 et seq., 33 U.S.C. § 901 et
seq. ("LHWCA"). He sought temporary and total disability benefits
payments for the three-day period from August 5, 1997, through
August 7, 1997 (the "Claim"). Newport News contested the Claim,
asserting that it was filed in an untimely manner under the LHWCA.
On May 11, 1999, an administrative law judge of the Department of
Labor (the "ALJ") conducted a hearing on the Claim, pursuant to 33
U.S.C. § 919. After considering the evidence and the applicable legal
principles, the ALJ ruled that the Claim was filed in an untimely man-
ner, pursuant to the one-year limitations period established by 33
U.S.C. § 913(a).1 See Williams v. Newport News Shipbldg. & Dry
Dock Co., Decision and Order Denying Benefits, 5-89519 at 4 (Oct.
20, 1999) (the "ALJ Decision") ("I find that the Claimant knew or
  1
    Section 913(a) of Title 33 provides, in relevant part, that "the right to
compensation for disability . . . shall be barred unless a claim . . . is
filed within one year after the injury."
4              NEWPORT NEWS SHIPBUILDING v. WILLIAMS
should have known that the accident would likely impair his capacity
to earn wages prior to August 27, 1996, and that his claim is barred.").

   Williams appealed the ALJ Decision to the BRB, maintaining that
the ALJ had erred, as a matter of law, in finding that the Claim was
untimely. The BRB agreed with Williams, and it reversed the ALJ
Decision and remanded the Claim to the ALJ for further consider-
ation. Williams v. Newport News Shipbldg. & Dry Dock Co., Decision
and Order, 00-0249 at 4 (Oct. 31, 2000) (the "BRB Decision"). On
remand, the ALJ ordered Newport News to pay the Claim. Williams
v. Newport News Shipbldg. & Dry Dock Co., Decision and Order, 5-
89519 (April 5, 2001). Newport News then requested expedited
review by the BRB, and the BRB issued its final order on July 9,
2001. Newport News has filed a timely petition for review with this
Court, and we possess jurisdiction pursuant to 33 U.S.C. § 921(c).

                                  II.

  We review de novo a decision of the BRB on a question of law.
Zapata Haynie Corp. v. Barnard, 933 F.2d 256, 258 (4th Cir. 1991).
We also review de novo an issue of whether the BRB properly
accepted as conclusive an ALJ’s factual findings. Id.; see also 33
U.S.C. § 921(b)(3).

                                  III.

   In its petition for review, Newport News maintains that the BRB
improperly substituted its own findings of fact for those made by the
ALJ. See 33 U.S.C. § 921(b)(3) (providing that BRB orders are to be
based on the hearing record, and findings of fact made by ALJ are
"conclusive if supported by substantial evidence in the record consid-
ered as a whole"). In particular, it contends that the BRB impermiss-
ibly made a finding of fact by deciding that Williams "had no reason
to be aware of a likely impairment of his earning power until July 30,
1997, at the earliest, when Dr. Kerner scheduled [Williams] for nerve
blocks." BRB Decision at 4. Thus, Newport News contends that the
BRB acted outside the scope of its statutory authority.
               NEWPORT NEWS SHIPBUILDING v. WILLIAMS                    5
                                   A.

   Under the LHWCA, it is clear that the one-year limitations period
established in § 913(a) is applicable to the Claim. A claimant such as
Williams, however, enjoys a presumption that his Claim was filed in
a timely manner. 33 U.S.C. § 933(b).2 In 1991, in a decision of impor-
tance here, we explained that the one-year limitations period estab-
lished under § 913(a) does "not commence to run until [the claimant]
knew or had reason to know that . . . [the] injury was likely to impair
his earning capacity." Newport News Shipbldg. & Dry Dock Co. v.
Parker, 935 F.2d 20, 27 (4th Cir. 1991). In Parker, Judge Copenhaver
took care to explain that "the experiencing of pain after an accident
is insufficient as a matter of law to establish an awareness of a likely
impairment of earning power." Id. (internal citations omitted). Impor-
tantly, we also observed that the one-year limitations period does not
commence to run on the date the possibility of future surgery is
merely identified, even if such a possibility is communicated to the
claimant. Id. (stating that claimant "did not have reason to know of
the likely impairment of his earning capacity until [his doctor]
arranged surgery for him").

                                   B.

   As both the ALJ and the BRB recognized, the question of whether
the Claim was filed in a timely manner relates to when Williams
knew, or when he had reason to know, that his back injury was likely
to impair his earning capacity. Based on the medical notes of Dr. Per-
sons, the ALJ found that Williams possessed the requisite knowledge
that his back injury would likely impair his earning capacity "at least
as of July 22, 1996." ALJ Decision at 4. In reaching this conclusion,
the ALJ found that, by July 1996, Williams knew that he had a degen-
erative disc disease; that he had suffered ongoing pain due to his back
condition; that he had sought ongoing treatment for his pain; that he
continued to work despite the pain; and that, while he knew that his
  2
   Pursuant to § 933(b) of Title 33, "[i]n any proceeding for the enforce-
ment of a claim for compensation under this chapter it shall be presumed,
in the absence of substantial evidence to the contrary . . . [t]hat suffi-
cient notice of such claim has been given."
6              NEWPORT NEWS SHIPBUILDING v. WILLIAMS
condition would progressively worsen, it then required no surgical
intervention.

   In its review of the ALJ Decision, the BRB accepted these factual
findings, but it concluded that they were insufficient, as a matter of
law, to trigger the running of the one-year limitations period estab-
lished by § 913(a). BRB Decision at 4. We agree with the BRB. This
dispute is controlled by our decision in Parker, where we held that
seeking ongoing treatment, experiencing pain, or knowing of a possi-
ble future need for surgery, are legally insufficient to trigger the run-
ning of the one-year limitations period. 935 F.2d at 27. And the
findings of the ALJ, in ruling against the Claim, simply do not estab-
lish that Williams "knew or had reason to know that . . . [his back]
injury was likely to impair his earning capacity [at least by July 22,
1996]." ALJ Decision at 4. Instead, as the BRB properly concluded,
the ALJ’s factual findings establish, as a matter of law, that Williams
"had no reason to be aware of a likely impairment of his earning
power until July 30, 1997, at the earliest, when Dr. Kerner scheduled
claimant for [a] nerve block[] [procedure], which w[as] administered
on August 5, 1997." BRB Decision at 4 (emphasis added).

   We agree with the BRB that, accepting the ALJ’s findings of fact,
Williams had no reason to know, before July 30, 1997, that his back
condition was likely to impair his earning capacity. BRB Opinion at
4. Therefore, as a matter of law, Williams had one year from that
date, or until July 30, 1998, to file his Claim. His Claim was then filed
in a timely manner on August 27, 1997, well within the one-year limi-
tations period.

                                  IV.

   Pursuant to the forgoing, we deny the petition of Newport News for
review of the BRB Decision.

                                  PETITION FOR REVIEW DENIED

WILLIAMS, Circuit Judge, dissenting:

  I agree with the majority that the timeliness of Williams’s claim is
governed by this circuit’s decision in Newport News Shipbldg. & Dry
               NEWPORT NEWS SHIPBUILDING v. WILLIAMS                 7
Dock Co. v. Parker, 935 F.2d 20 (4th Cir. 1991), wherein we held that
the one-year limitation period established under § 913(a) commences
when the claimant "knew or had reason to know that . . . [the] injury
was likely to impair his earning capacity." Id. at 27. I disagree, how-
ever, with the majority’s conclusion that the Administrative Law
Judge’s (ALJ) factual findings were insufficient to support his conclu-
sion that Williams knew of the likely impairment of his earning
capacity "a[t] least as of July 22, 1996." (J.A. at 67.) Because I
believe that the BRB improperly substituted its own factual findings
for those of the ALJ, I respectfully dissent.

                                  I.

   After conducting a hearing, the ALJ found "that [Williams] knew
or should have known that he had degenerative disc disease and that
it [was] likely to impair his capacity to earn wages, a[t] least as of
July 22, 1996." (J.A. at 67.) According to the Longshore and Harbor
Workers’ Compensation Act (LHWCA), the ALJ’s factual findings
"shall be conclusive if supported by substantial evidence in the record
considered as a whole." 33 U.S.C.A. § 921(b)(3) (West 2001); see
also Parker, 935 F.2d at 22-23, 27 (reviewing the ALJ’s findings of
fact regarding the timeliness of the claim for substantial evidence).
"Substantial evidence is ‘such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.’" Parker, 935 F.2d
at 22 (quoting Consolidated Edison v. NLRB, 305 U.S. 197, 229
(1938)).

   Williams testified that he "first realize[d]" that his back injury
would cause him to "los[e] time from work" when Dr. Persons
informed him that his back condition "would progressively get
worse." (J.A. at 26.) Absences from work necessarily impair earning
capacity. Thus, Williams’s testimony establishes that Dr. Persons
informed him of the progressive nature of his back injury and that, as
of the date that Williams received this diagnosis, he subjectively was
aware that his back injury likely would impair his earning capacity.
Consequently, the relevant inquiry is the date on which Dr. Persons
informed Williams that his back condition would get progressively
worse.
8               NEWPORT NEWS SHIPBUILDING v. WILLIAMS
   Initially, Williams testified that Dr. Persons informed him of the
progressive nature of his back injury "sometime in ’97," (J.A. at 26),
but he then stated that he could not remember when Dr. Persons
informed him that his back would continue to get worse. (J.A. at 28.)
Dr. Persons’s medical reports indicated that in 1996, he diagnosed
Williams as having "degenerative disc disease" requiring work
restrictions. (J.A. at 66.) On July 22, 1996, Dr. Persons opined that
Williams’s condition likely would "get progressively worse." (J.A. at
66.) Based upon Dr. Persons’s medical reports, the ALJ found that
Dr. Persons informed Williams of the progressive nature of his back
injury by July 22, 1996, at the latest. In so finding, the ALJ stated that
"it is not probable, given these [medical] opinions, that [Dr. Persons]
waited until ‘sometime in ’97’ to discuss with [Williams] his diagno-
sis. It is far more proable that Dr. Persons discussed these matters at
the time of his treatment of [Williams]." (J.A. at 67.) Credibility
assessments, as well as factual findings and the inferences to be
drawn therefrom, are within the exclusive province of the ALJ.
OWCP v. Newport News Shipbldg. & Dry Dock Co. (Dillard), 230
F.3d 126, 130 (4th Cir. 2000). In light of Williams’s testimony
regarding his realization that his injury would impair his earning
capacity and Dr. Persons’s medical records reflecting that the relevant
diagnosis was rendered by July 22, 1996, there was substantial evi-
dence to support the ALJ’s factual finding that Williams possessed
the requisite level of awareness of the extent of his injury prior to
August 1996 and, therefore, that Williams’s § 913 claim was untimely
filed.*

   *I note that Williams’s claim would not have been speculative or oth-
erwise improper during the one-year limitations period that I would hold
is applicable, see, e.g., I.T.O. Corp. of Va. v. Pettus, 73 F.3d 523 (4th Cir.
1996) (discussing speculative LHWCA claims), in that the LHWCA pro-
vides for the issuance of a nominal damages award where the claimant
is disabled within the meaning of the Act but does not suffer a present
loss of earning capacity. See Newport News Shipbldg. & Dry Dock Co.
v. Stallings, 250 F.3d 868, 874-75 (4th Cir. 2001) (discussing in detail
the purpose of the nominal damages award and the procedure under the
LHWCA for a disabled claimant who is not yet experiencing a loss of
earning capacity). Requests for modification may be made from the issu-
ance of the nominal damages award once the claimant experiences an
actual loss in earning power. Id.
               NEWPORT NEWS SHIPBUILDING v. WILLIAMS                  9
   I respectfully disagree with the majority’s reliance upon Parker for
its contrary conclusion. In Parker, after identifying the relevant stan-
dard for determining the timeliness of a LHWCA claim, we held that
there was insufficient evidence to support the ALJ’s factual finding
regarding the commencement of the statute of limitations. Parker,
935 F.2d at 27. The ALJ found that the statute of limitations com-
menced on November 8, 1979, and that Parker’s claim, which was
filed in 1988, was untimely. The only evidence presented in support
of these findings was Parker’s persistent pain and a notation from Par-
ker’s doctor dated November 8, 1978 suggesting that Parker might
need surgery at a future date. Id. Significantly, we noted that there
was no evidence indicating that the possibility of surgery had been
communicated to Parker. Id. ("[T]here [was] no evidence to contradict
Parker’s testimony that the possibility [of surgery] was not conveyed
to him."). Here, however, there was substantial evidence supporting
the ALJ’s determination that the progressive nature of Williams’s
back condition was conveyed to Williams by July 22, 1996 and that
Williams understood that the nature of his condition would result in
a future loss of earning capacity.

                                  II.

   Insofar as the ALJ’s finding that Williams’s claim was untimely
was supported by substantial evidence, the BRB improperly invaded
the province of the ALJ by finding to the contrary. Thus, I would
grant Newport News’s petition for review of the BRB’s decision and
would vacate and remand with instructions to reinstate the ALJ’s
decision and order denying Williams’s claim.